                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION



TONIA P.,1                                                     No. 6:18-cv-00457-AC

                       Plaintiff,                              ORDER

       v.

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

                       Defendants.


HERNÁNDEZ, District Judge:

       Magistrate Judge Acosta issued a Findings and Recommendation [18] on September 25,

2019, in which he recommends that the Court reverse the Commissioner’s decision and remand

for further administrative proceedings. The matter is now before me pursuant to 28 U.S.C. §

636(b)(1) and Federal Rule of Civil Procedure 72(b).



1
  In the interest of privacy, this Order uses only the first name and the initial of the last name of
the non-governmental party.

1 - ORDER
       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                          CONCLUSION

       The Court ADOPTS Magistrate Judge Acosta’s Findings and Recommendation [18].

Accordingly, the Commissioner’s decision is REVERSED and REMANDED for further

administrative proceedings.

       IT IS SO ORDERED.



       DATED this           day of ___________________, 2019.




                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




2 - ORDER
